DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending for examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments correct purely-typographical errors.
The application has been amended as follows:

4. The system of claim 1, wherein the sensor data comprises a wideband sensor signal, and wherein the edge computer is configured to reduce the data transmission to .

10. The method of claim 7, wherein the sensor data comprises a wideband sensor signal, and wherein the edge computer reduces the data transmission to the server by limiting bandwidth of the wideband sensor signal according to an expected bandwidth of a failure mode determined by the server.

13. An edge computer configured to process and classify sensor data from a sensor for transmission to a server, the edge computer comprising:[[']]
a processor, configured to:
	provide measured normal mode features to the server to train a classifier; and
	for receipt of instructions from the server to reduce the data transmission to the server, reduce the data transmission to the server.

16. The edge computer of claim 13, wherein the sensor data comprises a wideband sensor signal, and wherein the processor is configured to reduce the data transmission to the server by limiting bandwidth of the wideband sensor signal according to an expected bandwidth of a failure mode determined by the server.


Allowable Subject Matter
s 1-18 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 7, and 13 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…instruct the edge computer to reduce data transmission to the server in response to a determination that a classification accuracy of the trained classifier is more than a threshold.”
Claim 7: “…instructing the edge computer to reduce data transmission to the server in response to a determination that a classification accuracy of the trained classifier is more than a threshold.”
Claim 13: “…for receipt of instructions from the server to reduce the data transmission to the server, reduce the data transmission to the server.”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Minhas et al. (U.S. Patent No. US 8,249,830 B2), hereinafter “Minhas”

	Minhas: Fig. 6 and Minhas: col. 6, lines 42-59 teach that a classifier can be configured.  A test pattern can be provided to the classifier.  Thereafter, raw data 

	Although conceptually similar to the claimed invention of the instant application, Minhas does not teach instructing, via a server, an edge computer to reduce data transmission to the server.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Minhas


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114